PROMISSORY NOTE

June 28, 2006

$100,000 U.S.

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to the
order of PROVIDENCE SECURITIES LTD. (the “Lender”) the principal sum of One
Hundred Thousand Dollars ($100,000) in lawful currency of the United States (the
“Principal Sum”), together with interest thereon as herein provided.

The Principal Sum or such amount as shall remain outstanding from time to time
shall earn interest (the “Interest”) at the flat rate of Five Thousand Dollars
($5,000) for the period beginning on the date of the advance of the Principal
Sum, payable as provided below. In the event of any partial repayments made on
the Principal Sum, such payments shall be applied firstly towards accrued
interest and then towards the Principal Sum.

 

The Principal Sum and the Interest will become due and payable on August 28,
2006.

The undersigned, when not in default hereunder, will have the privilege of
prepaying in whole or in part the Principal Sum and Interest without bonus or
penalty.

 

Presentment, protest, notice of protest and notice of dishonour are hereby
waived.

ARGENTEX MINING CORPORATION

 

Per:      /s/ Ken Hicks                                             

 

Ken Hicks, President

 

 

 

 

 